Citation Nr: 0519966	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-13 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

The veteran and Mssrs. A. P. and J. B.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has submitted clinical evidence of an Axis I 
diagnosis of PTSD linked to his accounts of exposure to 
stressors that he alleges to have experienced during service 
in the Republic of Vietnam.  His DD214 and DA20 military 
service records show that his Military Occupational Specialty 
(MOS) was as a radar operator in the 620th Tactical Control 
Squadron, and indicate that he served in Vietnam from 
September 1970 to July 1971.  His last day of active duty was 
on July 13, 1971.  Neither his service records nor his 
admissions in his oral and written testimonies show that he 
participated in combat against enemy forces.  His personnel 
records do not show that he received any military decorations 
that indicate participation in combat.  His only decorations 
are the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal.  Some of the veteran's 
alleged stressors are anecdotal and thus not verifiable 
through historical corroboration.  Other stressors refer to 
incidents that are claimed to have occurred during an alleged 
period of temporary duty in Vietnam prior to his establish 
period of deployment in Southeast Asia which cannot be 
verified by his service records.  Still others refer to 
events, including a train wreck, which occurred to Vietnamese 
civilians outside of American military infrastructure that 
would not be recorded in official military reports.  However, 
the veteran reported one incident that might be objectively 
verified through unit records research.  This involved his 
account of having been present during an enemy artillery 
attack at the military airfield in Danang, Vietnam, in which 
some buildings at a barracks complex nicknamed "Gunfighter 
Village" were heavily damaged.  The veteran indicated that 
this particular attack occurred during the end of his tour in 
Vietnam, approximately in June - July 1971.  The case should 
therefore be remanded so that a request may be made to the 
United States Armed Services Center for Unit Records Research 
(USASCRUR) to obtain the records of the 620th Tactical 
Control Squadron, for the period of May 13, 1971 - July 13, 
1971 during its deployment in Danang, Vietnam, in order to 
verify the reported stressor.  The Board has selected the 60-
day period described above, pursuant to the statements of the 
veteran and the guideline provisions of M21-1, Part III, 
5.14c(3), regarding requests to USASCRUR for unit records 
research.  Thereafter, the veteran should be provided with a 
VA psychiatric examination to determine the relationship 
between any verified stressor and his PTSD diagnosis.

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO should contact USASCRUR at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
requested to provide information that 
might verify the veteran's stressors.  
USASCRUR should be asked to research the 
unit records of the 620th Tactical 
Control Squadron of the United States Air 
Force, for the period of May 13, 1971 - 
July 13, 1971.  USASCRUR should be asked 
to discuss whether or not the unit 
records show that its base in Danang, 
Vietnam, came under enemy artillery 
attack during the aforementioned period, 
including whether or not a barracks 
complex at the base that was nicknamed 
"Gunfighter Village" was damaged during 
an enemy artillery attack.

2.  If USASCRUR verifies the 
aforementioned stressor, then a report 
must be prepared detailing the nature of 
the stressor alleged by the veteran.  
This report is then to be added to the 
claims folder.

3.  Thereafter, if and only if USASCRUR 
verifies the aforementioned stressor, 
the veteran must be scheduled for a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The entire claims file, to include the 
summary report of the corroborated 
stressor, must be made available to the 
examiner in conjunction with this 
examination.  The examiner must be 
instructed that only the veteran's 
stressor accounts described above may be 
considered for the purpose of 
determining whether the veteran has PTSD 
for service connection purposes.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify (1) whether 
the veteran's alleged stressor was 
sufficient to produce post-traumatic 
stress disorder; and (2) whether there 
is a link between the current PTSD and 
the aforementioned stressor if is found 
sufficient to produce post-traumatic 
stress disorder by the examiner.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The claim on appeal should 
then be readjudicated.  If the benefit 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, to 
include consideration and discussion of 
the provisions of 38 C.F.R. § 3.304, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


